Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020, 03/16/2022 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
	The first sentence (lines 1-5) is effectively a problem statement and a form of implicit comparison to other art (current standard solutions of selfie-sticks, asking for help); the sentence itself doesn’t detail the structure or method of function of the disclosed invention. As such it is improper for an abstract and should be removed.  
	The second sentence (lines 5-7) contains information already given in the title/can be implied ( various embodiments… are disclose paparazzo systems and methods) and also contains purported merits (to get the perfect image) and speculative uses/applications (live streaming… or still pictures). As such the second sentence is improper for an abstract and should be removed. 
	The Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
US 20200140085 A1,  “PORTABLE INTEGRATED UAV”, Deng et al.
	Regarding Claim 1, Deng et al teaches a drone which tracks a user and takes images ([0180] “The display may comprise a graphical user interface. The display may show an image captured by a camera on-board the UAV. The display may show a streaming image from the camera on-board the UAV. The display may show images captured by the camera on-board the UAV in substantially real-time…); a personal computer in wireless communication with the drone that issues commands to take imagers ([0102] “A UAV may comprise a communication unit 209. The communication unit may be a near field communication (NFC) patch. When a mobile device, such as a smartphone, having an NFC chip comes into contact with the patch, communication can be established automatically with the UAV. A user can interact with the UAV through the mobile device. For example, a user can open a mobile application on the mobile device, and control the UAV through the mobile application. The user may or may not also be able to control the payload of the UAV (e.g., camera) of the UAV through the mobile application. For instance, the user may or may not be able to control movement of the camera relative to the UAV central body.”); a portable home area coupled to the user ([0183] “Any description herein of a handheld sling may also apply to a wearable. … For instance, the UAV may be worn around a user's wrist, arm, neck, leg, head, torso, or any other art of the user's body. The UAV may be attached to a wearable that may be a helmet, hat, headband, glasses, pendant, chest strap, arm strap, watch, leg strap, jacket, shirt, pants, or any other wearable object.”); and that the drone is lightweight/portable by a user/human ([0056] The overall central body may be substantially portable …The central body may have weight of less than or equal to about 5 kg, 3 kg, 2 kg, 1.5 kg. 1.2 kg, 1 kg, 0.8 kg, 0.7 kg, 0.6 kg, 0.5 kg, 0.4 kg, 0.3 kg, 0.25 kg, 0.2 kg, 0.15 kg, 0.12 kg, 0.1 kg, 0.07 kg, 0.05 kg, 0.04 kg, 0.03 kg, 0.02 kg, 0.01 kg, 0.005 kg, or 0.001 kg.)
	Regarding Claims 2-3, Deng et al teaches a smartphone and/or tablet controller for the drone ( [0216] In some embodiments, the movement of the movable object, carrier, and payload relative to a fixed reference frame (e.g., the surrounding environment) and/or to each other, can be controlled by a terminal. The terminal can be a remote control device at a location distant from the movable object, carrier, and/or payload. The terminal can be disposed on or affixed to a support platform. Alternatively, the terminal can be a handheld or wearable device. For example, the terminal can include a smartphone, tablet, laptop, computer, glasses, gloves, helmet, microphone, or suitable combinations thereof.)
	Regarding Claims 4, Deng et al teaches smart watch home area ( [0183] “Any description herein of a handheld sling may also apply to a wearable. … For instance, the UAV may be worn around a user's wrist, arm, neck, leg, head, torso, or any other art of the user's body. The UAV may be attached to a wearable that may be a helmet, hat, headband, glasses, pendant, chest strap, arm strap, watch, leg strap, jacket, shirt, pants, or any other wearable object.” Which when examples of controller are provided in [0216] “ In some embodiments, the movement of the movable object, carrier, and payload relative to a fixed reference frame (e.g., the surrounding environment) and/or to each other, can be controlled by a terminal. The terminal can be a remote control device at a location distant from the movable object, carrier, and/or payload. The terminal can be disposed on or affixed to a support platform. Alternatively, the terminal can be a handheld or wearable device.” Here teaches the controller (personal computer) can be a handheld or “wearable device” examples of the wearable devices found in [0183] includes watches, thus smart-watches are taught even thought the exact term is never explicitly used.)
	Regarding Claim 5, Deng et al teaches a smart watch as both the home area and controller for the drone ([0183] “Any description herein of a handheld sling may also apply to a wearable. … For instance, the UAV may be worn around a user's wrist, arm, neck, leg, head, torso, or any other art of the user's body. The UAV may be attached to a wearable that may be a helmet, hat, headband, glasses, pendant, chest strap, arm strap, watch, leg strap, jacket, shirt, pants, or any other wearable object.” Which when examples of controller are provided in [0216] “ In some embodiments, the movement of the movable object, carrier, and payload relative to a fixed reference frame (e.g., the surrounding environment) and/or to each other, can be controlled by a terminal. The terminal can be a remote control device at a location distant from the movable object, carrier, and/or payload. The terminal can be disposed on or affixed to a support platform. Alternatively, the terminal can be a handheld or wearable device.” Here teaches the controller (personal computer) can be a handheld or “wearable device” examples of the wearable devices found in [0183] includes watches, thus smart-watches are taught even thought the term is never explicitly used. [0183] teaches the home area watch, and from [0216] it is taught any wearable device (which includes the watch from [0183] can function as the controller)
	Regarding Claim 6, Deng et al teaches the command display ([0216] “The terminal can be a remote control device at a location distant from the movable object, carrier, and/or payload. The terminal can be disposed on or affixed to a support platform. Alternatively, the terminal can be a handheld or wearable device. For example, the terminal can include a smartphone, tablet, laptop, computer, glasses, gloves, helmet, microphone, or suitable combinations thereof. The terminal can include a user interface, such as a keyboard, mouse, joystick, touchscreen, or display. Any suitable user input can be used to interact with the terminal, such as manually entered commands, voice control, gesture control, or position control (e.g., via a movement, location or tilt of the terminal).”) relative positioning to the controller (user) is taught in ([0217] ‘The terminal can be used to control any suitable state of the movable object, carrier, and/or payload. For example, the terminal can be used to control the position and/or orientation of the movable object, carrier, and/or payload relative to a fixed reference from and/or to each other” while not explicitly mentioning the “height” and/or “angle” commands from “position” height is taught and from “orientation” angle is taught); lighting commands are taught in ([0168] “The UAV may comprise one or more light sources. The light source may be used to provide illumination of the user holding the selfie stick. The light source may be primarily directed toward the user holding the selfie stick. In some instances, a single light source may be provided. Alternatively, multiple light sources may be provided. The light sources may be of different characteristics. For example, the light sources may emit lights of different colors. The user may select one or more of the light sources to provide light to achieve a desired lighting effect in the photo. For instance, the user may select a light source with a particular color of light, or a combination of light sources of various colors of light to provide a desired lighting effect. In some instances, the angle of the light may be adjustable. The brightness of the light sources may be adjustable. Brightness levels of multiple light sources may be adjusted independently of one another. Optionally, the selfie stick may comprise one or more controls that may allow the user to control the lighting effect.”)
	Regarding claims 7-8, Deng et al teaches wearable home areas that includes backpacks and/or clothing ([0183]” Any description herein of a handheld sling may also apply to a wearable. For instance, an extension may be a wearable object that may permit the UAV to be worn on a user's body. For instance, the UAV may be worn around a user's wrist, arm, neck, leg, head, torso, or any other art of the user's body. The UAV may be attached to a wearable that may be a helmet, hat, headband, glasses, pendant, chest strap, arm strap, watch, leg strap, jacket, shirt, pants, or any other wearable object”)
	Regarding Claims 10-11, Deng et al teaches control of the relative angle of the drone/camera to the user and control of the lighting levels relative to the user ([0226] “In some embodiments, the terminal 1612 can provide control data to one or more of the movable object 1600, carrier 1602, and payload 1604 and receive information from one or more of the movable object 1600, carrier 1602, and payload 1604 (e.g., position and/or motion information of the movable object, carrier or payload; data sensed by the payload such as image data captured by a payload camera). The terminal can be the same as the remote controller as described previously. In some instances, control data from the terminal may include instructions for relative positions, movements, actuations, or controls of the movable object, carrier, and/or payload. For example, the control data may result in a modification of the location and/or orientation of the movable object (e.g., via control of the propulsion mechanisms 1606), or a movement of the payload with respect to the movable object (e.g., via control of the carrier 1602). The control data from the terminal may result in control of the payload, such as control of the operation of a camera or other image capturing device (e.g., taking still or moving pictures, zooming in or out, turning on or off, switching imaging modes, change image resolution, changing focus, changing depth of field, changing exposure time, changing viewing angle or field of view). In some instances, the communications from the movable object, carrier and/or payload may include information from one or more sensors (e.g., of the sensing system 1608 or of the payload 1604). The communications may include sensed information from one or more different types of sensors (e.g., GPS sensors, motion sensors, inertial sensor, proximity sensors, or image sensors). Such information may pertain to the position (e.g., location, orientation), movement, or acceleration of the movable object, carrier, and/or payload.” Here teaches command changing the relative position/orientation (angle control) and control of camera exposure time (relative lighting level of the image/subject of image which with selfies taught in [0004] which mean the lighting level of the user)) 
	Regarding Claim 12, Deng et al teaches video streaming from the drone ([0183] “The display may comprise a graphical user interface. The display may show an image captured by a camera on-board the UAV. The display may show a streaming image from the camera on-board the UAV. The display may show images captured by the camera on-board the UAV in substantially real-time (e.g., within 1 minute, 45 seconds, 30 seconds, 20 seconds, 15 seconds, 10 seconds, 7 seconds, 5 seconds, 3 seconds, 2 seconds, 1 second, 0.5 seconds, 0.1 seconds, 0.05 seconds, 0.01 seconds, 0.005 seconds, or 0.001 seconds of the image being captured by the camera).”); 
	Regarding Claim 13, GPS tracking/control is taught in ([0226] In some embodiments, the terminal 1612 can provide control data to one or more of the movable object 1600, carrier 1602, and payload 1604 and receive information from one or more of the movable object 1600, carrier 1602, and payload 1604 (e.g., position and/or motion information of the movable object, carrier or payload; data sensed by the payload such as image data captured by a payload camera). The terminal can be the same as the remote controller as described previously. … In some instances, the communications from the movable object, carrier and/or payload may include information from one or more sensors (e.g., of the sensing system 1608 or of the payload 1604). The communications may include sensed information from one or more different types of sensors (e.g., GPS sensors, motion sensors, inertial sensor, proximity sensors, or image sensors). Such information may pertain to the position (e.g., location, orientation), movement, or acceleration of the movable object, carrier, and/or payload.”)
	Regarding Claim 14, Deng et al teaches a microphone on the drone in ([0076] “[0076] The load may comprise a payload. The load may comprise a payload without a carrier, or may comprise a carrier and a payload… s. Any sensor suitable for collecting environmental information can be used, including … audio sensors (e.g., microphones)”) and a microphone on the personal computer (controller)/user in ([0216]” In some embodiments, the movement of the movable object, carrier, and payload relative to a fixed reference frame (e.g., the surrounding environment) and/or to each other, can be controlled by a terminal. The terminal can be a remote control device at a location distant from the movable object, carrier, and/or payload. The terminal can be disposed on or affixed to a support platform. Alternatively, the terminal can be a handheld or wearable device. For example, the terminal can include a smartphone, tablet, laptop, computer, glasses, gloves, helmet, microphone, or suitable combinations thereof.”)
	Regarding 15, Deng et al teaches  voice commands  ([0216] “The terminal can include a user interface, such as a keyboard, mouse, joystick, touchscreen, or display. Any suitable user input can be used to interact with the terminal, such as manually entered commands, voice control, gesture control, or position control (e.g., via a movement, location or tilt of the terminal). The terminal can be the same remote controller as described previously herein.”)
	Regarding Claim 20, Deng et al teaches a drone optimized to take pictures of a user within 30 feet ([0102] “A UAV may comprise a communication unit 209. The communication unit may be a near field communication (NFC) patch. When a mobile device, such as a smartphone, having an NFC chip comes into contact with the patch, communication can be established automatically with the UAV. A user can interact with the UAV through the mobile device. For example, a user can open a mobile application on the mobile device, and control the UAV through the mobile application. The user may or may not also be able to control the payload of the UAV (e.g., camera) of the UAV through the mobile application. For instance, the user may or may not be able to control movement of the camera relative to the UAV central body.” The near field communications teaches that the uav is close to (within 30feet) of the user.; additionally the use in selfies [0004] implies a relative close (within 30feet) positioning of the drone) in light wind conditions ([0107] “FIG. 3 shows examples of wind effects on UAVs, in accordance with embodiments of the disclosure. The UAV may be configured with a narrow central body that may reduce undesirable effects of wind on the UAV.”) a personal computer in wireless communication with the drone configured to process voice commands to control the drone ([0216] Alternatively, the terminal can be a handheld or wearable device. For example, the terminal can include a smartphone, tablet, laptop, computer, glasses, gloves, helmet, microphone, or suitable combinations thereof. The terminal can include a user interface, such as a keyboard, mouse, joystick, touchscreen, or display. Any suitable user input can be used to interact with the terminal, such as manually entered commands, voice control, gesture control, or position control (e.g., via a movement, location or tilt of the terminal). The terminal can be the same remote controller as described previously herein.) wherein the control/commands include a level of lighting and/or angle to the user ([0226] “The terminal can be the same as the remote controller as described previously. In some instances, control data from the terminal may include instructions for relative positions, movements, actuations, or controls of the movable object, carrier, and/or payload. For example, the control data may result in a modification of the location and/or orientation of the movable object (e.g., via control of the propulsion mechanisms 1606), or a movement of the payload with respect to the movable object (e.g., via control of the carrier 1602). The control data from the terminal may result in control of the payload, such as control of the operation of a camera or other image capturing device (e.g., taking still or moving pictures, zooming in or out, turning on or off, switching imaging modes, change image resolution, changing focus, changing depth of field, changing exposure time, changing viewing angle or field of view).” Here the exposure teaches changing of the light level and the viewing angle and/or position/orientation commands teaches changing of the angle) a screen for displaying a user interface which includes commanding the drones for a angle, height, or level of lighting ( see [0216] and [0226] cited above which teach a display input and the commands including angle, height, and lighting level respectively) and at least one wearable drone home area, which the drone is detachably coupled to ([0183] “Any description herein of a handheld sling may also apply to a wearable. For instance, an extension may be a wearable object that may permit the UAV to be worn on a user's body. For instance, the UAV may be worn around a user's wrist, arm, neck, leg, head, torso, or any other art of the user's body. The UAV may be attached to a wearable that may be a helmet, hat, headband, glasses, pendant, chest strap, arm strap, watch, leg strap, jacket, shirt, pants, or any other wearable object.” Here teaches wearable slings, [0181] “In some embodiments, data from the camera may be provided to the mobile device via a wireless connection. The mobile device may be capable of displaying the images captured by the camera even when the mobile device is not attached to the handheld sling, or the handheld sling is not attached to the UAV. In some instances, a direct wireless connection may be provided between the mobile device and the camera” Here teaches that the UAV and sling are detachable from each other.)
Claim(s) 1-4, 7-9, 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US 20160304217 A1, “Apparatus, Systems And Methods For Unmanned Aerial Vehicles”, Fisher et al.
	Regarding Claim 1, Fisher et al teaches a drone which tracks a user [0058] “These capabilities can be used to facilitate features such as autonomous docking when a mission is complete or batteries need charging, and for returning the UAV to the docking station after flying out of direct sight of the wearer, as well as a “follow mode” in which the UAV follows a mobile docking station by maintaining line-of-sight and/or wireless communication with one or more networked docking ports and/or docking stations from a relative X, Y and Z offset as controlled by the user.” And takes images [0059] “such mechanisms may include feedback mechanisms wherein video and audio and night-vision footage from a personal UAV can be streamed live to microphones in the wearer's helmet and to a digital display or heads-up display, augmented-reality or virtual-reality display projection system integrated into the user's eyewear.” A personal computer/controller for the drone ([0059] “The user can optionally control said UAVs by any combination of such means as voice control, head movement, eye movement, hand movement, body movement, foot movement, and/or hand-held or hand-operated controllers, as well as smart phones and smart wristbands.”) a home area for the uav coupled to the user and is lightweight and portable [0057] “A helmet, hard hat or other headwear as disclosed herein, includes a helmet, which may serve as a docking station comprising one or more external or covered docking ports that may be used to secure one or more UAV's. The docking port may be attached or incorporated into one or more articles of clothing, headwear and/or footwear to operate as a docking station for one or more UAV's.” Since the docking port is part of the clothing of the person that it is portable for the user is implicit to the teachings.
	Regarding Claims 2-4, Fisher et al teaches the claimed controllers/personal computer ([0084] Said UAV and the UAVs depicted in the other figures may be controllable via any remote control device, including but not limited to a smart-phone, smart-watch, smart wrist band, hand-held flight controller, smart eye-wear, heads-up, augmented reality and virtual reality displays, body-motion, head-motion and/or eye-motion and/or facial expression tracking devices, voice-recognition or brain-pattern recognition devices.”)
	Regarding Claim 7-8, Fisher et al teaches a wearable drone home area that is part of the user’s clothing and/or backpack (Abstract “The disclosed inventions include personal Unmanned Aerial Vehicles (UAV's) and UAV universal docking ports “docking ports” to be incorporated into and/or attached to headwear, including helmets, hard hats and hats and face masks, as well as footwear including boots and shoes, clothing and outerwear, devices, gear and equipment” and [0016] “FIG. 7A depicts a backpack-mounted UAV and backpack with optionally integrated or attachable docking port that can attach and conform to a variety of clothing, gear and objects.”)
	Regarding Claim 9, Fisher et al teaches a recharging device for the UAV ([0051] “ In embodiments of the invention an Unmanned Aerial Vehicle (UAV) incorporates a universal docking port that serves as a standard physical docking, communications and power charging connector between two or more docked UAV's, between a UAV and a docking station and/or between multiple UAV's and a docking station.”)
	Regarding Claim 12, Fisher et al teaches streaming video from the drone to the user  ([0059] “The disclosed invention may include UAV flight and operational control mechanisms integrated into said helmet or facemask or eyewear. Such mechanisms may include feedback mechanisms wherein video and audio and night-vision footage from a personal UAV can be streamed live to microphones in the wearer's helmet and to a digital display or heads-up display, augmented-reality or virtual-reality display projection system integrated into the user's eyewear.”)
	Regarding Claim 13, Fisher et al teaches tracking of the user by the UAV using GPS ([0050] The docking ports on both the UAV and docking station may also incorporate GPS modules for location positioning. The docking ports may also incorporate their own wide area wireless communications module for cellular and/or satellite communications and cellular location positioning.)
	Regarding Claim 14, Fisher et al teaches a microphone on the UAV and on the user([0059] “The disclosed invention may include UAV flight and operational control mechanisms integrated into said helmet or facemask or eyewear. Such mechanisms may include feedback mechanisms wherein video and audio and night-vision footage from a personal UAV can be streamed live to microphones in the wearer's helmet and to a digital display or heads-up display, augmented-reality or virtual-reality display projection system integrated into the user's eyewear” Here the streaming of audio from the uav inherently teaches a microphone sensor in the uav; additionally it teaches a microphone as part of the user’s helmet); additionally a microphone on the personal computer is taught in ([0084] “Said UAV and the UAVs depicted in the other figures may be controllable via any remote control device, including but not limited to a smart-phone, smart-watch, smart wrist band, hand-held flight controller, smart eye-wear, heads-up, augmented reality and virtual reality displays, body-motion, head-motion and/or eye-motion and/or facial expression tracking devices, voice-recognition or brain-pattern recognition devices.” Microphones are a component on smart phones by necessity for it to be a phone)
	Regarding Claim 15, Fisher et al teaches voice control of the UAV([0059] “The user can optionally control said UAVs by any combination of such means as voice control, head movement, eye movement, hand movement, body movement, foot movement, and/or hand-held or hand-operated controllers, as well as smart phones and smart wristbands.”)
	Regarding Claim 16, Fisher et al teaches pairing of a drone to a personal computer ([0059] “… The user can optionally control said UAVs by any combination of such means as voice control, head movement, eye movement, hand movement, body movement, foot movement, and/or hand-held or hand-operated controllers, as well as smart phones and smart wristbands” Here the hand-held/operated controller such as smart phones and wristbands teaches personal computers in wireless communication with the uav/pairing with the uav); tracking a user with the drone, ([0130] “Other factors and sensory data in autonomous UAV operations may include acquisition and tracking of various targets, including docking stations, using sensor arrays (optical, IR, laser, RF, audio, etc.), computation of distance to target, direction and speed and acceleration rate of target, environmental factors such as wind speed, altitude and air pressure, gravitational pull, and potential obstacles, and orientation of target.” The docking station is on the user, as such tracking the docking station is tracking the user) capturing images of the user ([0003] “For many applications in which UAVs can be useful assistants such as in urban settings for monitoring personal security, traffic, law enforcement, package delivery, media broadcasting and entertainment such as filming and sporting events and remote settings such as hiking, camping, emergency medical and military applications, the users thereof need to keep their hands free for other applications.” Here the “broadcasting”  teaches imaging of the user (i.e. the broadcaster) and entertainment/hiking would include videos of the user performing those activities. And recharging of the uav using a home area/landing area which is located on the user ([0051] “In embodiments of the invention an Unmanned Aerial Vehicle (UAV) incorporates a universal docking port that serves as a standard physical docking, communications and power charging connector between two or more docked UAV's, between a UAV and a docking station and/or between multiple UAV's and a docking station. The docking port may also serve as a wireless power supply hub for one or more UAV's and/or one or more other docking stations within range of the docking port.” Here teaches charging at the docking port, and [0057] “A helmet, hard hat or other headwear as disclosed herein, includes a helmet, which may serve as a docking station comprising one or more external or covered docking ports that may be used to secure one or more UAV's. The docking port may be attached or incorporated into one or more articles of clothing, headwear and/or footwear to operate as a docking station for one or more UAV's.” Here teaches charging ports are part of clothing (located on the user))
	Regarding Claim 19, Fisher et al teaches voice commands ([0059] “The user can optionally control said UAVs by any combination of such means as voice control, head movement, eye movement, hand movement, body movement, foot movement, and/or hand-held or hand-operated controllers, as well as smart phones and smart wristbands.”)
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al as applied to claim 16 above, and further in view of US 9918002 B2, “Mobile Terminal And Controlling Method Thereof”, Kwon et al.
	Regarding Claim 17, Fisher et al doesn’t teach instructing the drone using and angle relative to the user.
	Kwon et al teaches a drone control device which includes teachings for controlling the drone via commands to change/achieve an angle relative to the user. Kwon et al teaches (Column 18, lines 56-65, “On the preview image 410, a manipulating button 420 for adjusting a flight direction (e.g., forward, backward, right, and left) of the flying object 200, a manipulating button 430 for adjusting an altitude of the flying object 200, a manipulating button 440 for rotating the camera installed on the flying object 200 and the like can be outputted by overlaying. Based on user inputs to the manipulating buttons, the controller 180 can transmit a control signal for remotely controlling a flight direction, altitude and camera angle of the flying object 200 to the flying object 200.” Here teaches setting of a flight altitude (height) and direction and camera angle; which in combination is the angle relative to the user)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Fisher et al to use the control of the drone using altitude, direction, and camera angle commands as taught by Kwon et al. The KSR rational for the modification is “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (MPEP 2143, section 1A) (I) Fisher et al teaches a uav which includes the mounting system and controllers, i.e. all the physical components of the method, however it isn’t particularly detailed as to the commands beyond stating that most command types/controller can be used (voice, gesture, smart-phones, smart-watches, etc); Kwon et al teaches the control of angle relative to the user via an input; (II) in the implementation the teachings of Kwon et al are being used the same way as they are taught in the original text, as such the underlying principles of operation aren’t changed by the combination; (III and IV) Kwon et al teaches a drone which uses a smart-phone as a control in column 4, lines 46-55, “Mobile terminals presented herein may be implemented using a variety of different types of terminals. Examples of such terminals include cellular phones, smart phones, user equipment, laptop computers, digital broadcast terminals, personal digital assistants (PDAs), portable multimedia players (PMPs), navigators, portable computers (PCs), slate PCs, tablet PCs, ultra books, wearable devices (for example, smart watches, smart glasses, head mounted displays (HMDs)), and the like. “ (same physical control as Fisher et al) as such the combination would only require software changes/implementations; as no underlying principles of operation are changed by the modification and the only changes needed to achieve the modification is software additions there is no suggestion that the modification would be non-predictable to one of ordinary skill in the art. The resulting modification would teach claim 17.
	Regarding claim 18, Fisher et al fails to teach commands of the light level relative to the user. 
	Kwon et al teaches control of the light level relative to the user. Kwon et al teaches (Column 27, lines 31-38, “According to the example shown in FIG. 15 (a), as the setting button 1510 is selected, menus for setting a shot mode 1520, a flash 1530, a timer 1540, a voice shooting 1550, a spaced distance 1560 from a flying object and the like are outputted. If the photo mode 1520 is selected [FIG. 15 (a)], the controller 180 can output a shot mode list 1570 from which a prescribed photo mode can be selected by a user.” Here the teaches the setting of a flash/shooting mode which is a form of setting the light level of the user)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Fisher et al to use the shooting mode control/inputs of Kwon et al. The KSR rational for the modification is “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (MPEP 2143, section 1A) (I) Fisher et al teaches a uav which includes the mounting system and controllers, i.e. all the physical components of the method, however it isn’t particularly detailed as to the commands beyond stating that most command types/controller can be used (voice, gesture, smart-phones, smart-watches, etc); Kwon et al teaches the setting of a user illumination level via inputs; (II) in the implementation the teachings of Kwon et al are being used the same way as they are taught in the original text, as such the underlying principles of operation aren’t changed by the combination; (III and IV) Kwon et al teaches a drone which uses a smart-phone as a control in column 4, lines 46-55, “Mobile terminals presented herein may be implemented using a variety of different types of terminals. Examples of such terminals include cellular phones, smart phones, user equipment, laptop computers, digital broadcast terminals, personal digital assistants (PDAs), portable multimedia players (PMPs), navigators, portable computers (PCs), slate PCs, tablet PCs, ultra books, wearable devices (for example, smart watches, smart glasses, head mounted displays (HMDs)), and the like. “ (same physical controller as Fisher et al) additionally fisher teaches uses for the drone (Broadcasting) in which the illumination of the user (broadcaster) would be an important factor, as such the combination would only require software changes/implementations; as no underlying principles of operation are changed by the modification nor is the introduction of light level control/detection outside the spirit/intended uses of Fisher et al, and the only changes needed to achieve the modification is software additions there is no suggestion that the modification would be non-predictable to one of ordinary skill in the art. The resulting modification would teach claim 18.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9, 13-15, 16, 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 15, 17-20 of copending Application No. 17/126307
	Regarding copending application 17/126307 the cited claims are directed to the same elements of the currently pending claims (light weight drone with home areas on a user, the drone tracks the user.) the main difference between the copending application’s claims and the applicant’s is that the copending application claim 1 doesn’t recite the capturing of at least one image while tracking the user. However from claim 10 of the copending application recites a “camera” sensor, thus showing that claim 1 of the copending application does include the obtaining of at least one image. the obtaining of at least one image.
	16 is obvious over the cited claims of the copending application No. 17/126307, for the same reasons as claim 1, all the features of claim 16 are claimed in one form or another by the claims 1-10, 15, 17-20.
	Claims 2-5, 7-9, 13-15, 19 are roughly equivalent to claims 2-10, 15, 17-20 of the copending application.
	As such claims 1-5, 7-9, 13-15, 16, 19 are all covered by claims 1-20 of the copending application.
This is a provisional nonstatutory double patenting rejection.
Claims 6, 10-11, 17-18 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/126307 in view of US 9918002 B2 Kwon et al.
	Regarding the claims 6, 10-11, 17-18 and 20, copending Application No. 17/126307’s claims all contain of the elements of claims 6, 10-11, 17-18 and 20  excluding the (I) desired angle commands; (II) the level of lighting command and/or (III) the height command. However the these missing elements are all taught in the prior art of Kwon et al. (Height and angle in Column 18, lines 56-65 and level of light (Flash)  in column 27, lines 31-37). 
	Copending application (claim 11 in particular) recites “dating apps” and/or ‘social media” uses for the images taken by the drone. As such the quality of such images would be of concern, Kwon et al teaches an image taking drone and the commands in question (angle, height, and/or illumination level) are all directed to improving the quality of the images taken by the drone. As such it would be obvious to one of ordinary skill in the art, to implement the angle, height, and/or light illumination commands of Kwon et al onto the claimed drone of co-pending Application No. 17/12630 in order to improve to quality of the images taken by the drone for use in the claimed dating apps/social media of copending application No. 17/126307
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150350614 A1; US 20170150032 A1; US 20180046179 A1; US 20180131865 A1; US 20180348764 A1; US 20190011531 A1; US 20190253611 A1; US 20200272144 A1; US 11404056 B1; US 20160179096 A1; US 10520943 B2; US 10466695 B2; CN 109843720 A
	US 20170150032 A1 is pertinent teaches a clip camera, with teachings for implementing on a drone, and includes teachings for controlling the illumination/light level of the camera’s/camera target.
	US 20200272144 A1 is particularly pertinent to the controlling/commands angle relative to a the user commands/control.
	US 10520943 B2 is particularly pertinent to the user tracking and relative angle controls of applicant’s disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661